Citation Nr: 1708027	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  11-21 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of $8,833.33, which was collected from the Veteran to satisfy an overpayment established pursuant to the grant of an apportionment to a spouse.

2.  Whether there was clear and unmistakable error in the calculation of the award of apportionment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to May 1957.

This appeal comes to the Board of Veterans' Appeals (Board) from administrative decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Veteran provided testimony before the undersigned in Board hearing conducted via videoconference.  The record contains a transcript of that hearing.

The matter on appeal has been separated into two issues as there are separate legal standards for entitlement to restoration of benefits withheld and for claims based on clear and unmistakable error (CUE).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The March 2006 special apportionment decision awarding a $1,000.00 per month apportionment of the Veteran's disability benefits to his ex-wife (then his spouse) was not timely appealed.

2.  The March 2006 decision finding  that the Veteran owed a debt of $8,833.33 due to prior overpayments was not appealed.

3.  VA underpaid the Veteran by $9,000.00 during the period from January 2007 to September 2007 due to failure to timely stop an apportionment to his ex-wife (then his spouse) in January 2007 as she had requested.

4.  In or around October 2007, the RO used the $9,000.00 owed to the Veteran to offset the $8,833.33 debt the Veteran owed to the VA.  The Veteran was paid a lump sum of the remainder ($166.67) in October 2007.

5.  The correct facts, as they were known at the time, were before the adjudicator at the time of the March 2006 special apportionment decision.


CONCLUSIONS OF LAW

1.  The Veteran is not entitled to restoration of $8,833.33, which was collected from the Veteran to satisfy an overpayment established pursuant to the grant of an apportionment to a spouse.  38 U.S.C.A. §§ 5109A, 7105(c) (West 2014); 38 C.F.R. §§ 1.911 1.912a.

2.  The RO's March 2006 special apportionment decision awarding a $1,000.00 apportionment of the Veteran's disability benefits to his ex-wife was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.105, 3.450, 3.665 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

II.  Brief Procedural and Factual History

During all relevant periods, the Veteran was in receipt of a total disability rating entitling him to disability compensation benefits at the appropriate rate.

In or around May 2005, the Veteran was arrested.  He subsequently plead no contest to various charges after having spent a number of months in jail.  In January 2006, he was notified via letter that VA proposed to reduce his benefits due to his incarceration.  See January 2006 Notification Letter (providing in bold:  "Therefore, in your case, the law requires that your compensation benefits be reduced to $108.00 effective 07-15-05.").  However, in February 2006, the RO informed the Veteran, based on evidence received from local authorities, that it had "reconsidered [the] proposed action [and] decided not to make the proposed changes."  See February 2006 Notification Letter.  The Veteran's benefits were never reduced as a consequence of the proposed action and no overpayment was created.

In June 2005, shortly after the Veteran's arrest in May 2005, his then-spouse requested an apportionment of his disability benefits.  The RO notified the Veteran of this request and requested that he provide relevant financial information.  See January 2006 Notification Letter.  The Veteran's spouse provided pertinent financial information, but the Veteran did not.  In March 2006, the RO granted apportionment to the Veteran's spouse in the amount of $1,000.00 per month effective June 2005.  See March 2006 Special Apportionment Decision.  The RO notified the Veteran of the decision in a March 2006 letter which informed him that an overpayment may be created as a result of the retroactive apportionment and that he had 60 days from the date of the letter to appeal the apportionment decision.  See March 2006 Notification Letter.

Also in March 2006, the VA Debt Management Center sent a letter to the Veteran notifying him that, as a result of the retroactive apportionment, he had been overpaid by $8,833.33.  The letter also informed him that withholding would begin in June 2006 and that he had the right to dispute the debt and to request a waiver.

The record reflects that, though VA began deducting the $1,000.00 apportionment and paying that amount to the Veteran's then-spouse, it did not withhold any amounts for repayment of the debt through December 2006.  Moreover, no further correspondence or communication was received from the Veteran for the remainder of 2006.

In December 2006, the Veteran's ex-spouse requested that the apportionment in her benefit be discontinued effected January 1, 2007.  However, VA continued making payments to her and reducing the Veteran's benefits through the September 2007 payment (made on October 1, 2007).  See, e.g., November 2007 Payment History Screen Printout.  In September 2007, VA notified the Veteran that the apportionment was stopped effective January 1, 2007.  This resulted in an overpayment to the Veteran's spouse of $9,000 and an underpayment to the Veteran of $9,000 (separate from the prior overpayment of $8,833.67).

In September 2007, the Veteran contacted VA to request a lump sum payment of $9,000 (based on the incorrectly paid apportionment for January to September 2007).  In October 2007, VA made a one-time payment of $166.67 to the Veteran.  VA notified the Veteran in November 2007 that the $9,000 retroactive benefits (overpayment of apportionment to spouse) were used to pay back the prior overpayment of $8,833.33.  Together with the one-time payment of $166.67, the Veteran was credited with $9,000.00, precisely the amount he was owed according to the RO's calculations.

(The Veteran's wife requested a waiver of the overpayment in October 2007 after being notified or her debt.  The waiver was subsequently granted.  See January 2008 Decision on Waiver and Indebtedness.  These facts have no bearing on this matter, but are provided for completeness and context.)

The Veteran next contacted VA in March 2009 when he requested "repayment of compensation which was withheld due to false accusations."  See March 2009 Statement in Support of Claim (attaching the February 2006 Notification Letter relating to the decision not to reduce his benefits due to incarceration); see also March 2009 Report of Contact (alleging wife misdirected his mail preventing him from providing income information with respect to apportionment);  Second March 2009 Statement in Support of Claim ("I have previously requested the payment of $9,000.00 that was sent to my ex-wife by your error.").

VA responded with an April 2009 letter explaining to the Veteran that the time limit for filing a Notice of Disagreement with the apportionment decision had expired 60 days after the March 2006 apportionment decision.  The letter indicated that the Veteran could appeal the decision not to treat his March 2009 communications as a Notice of Disagreement.  The Veteran filed a responsive statement alleging that VA had committed clear and unmistakable error in awarding his wife an apportionment of $1,000 per month when, he argued, she should only have been granted $100 per month.  See April 2009 Statement in Support of Claim (also questioning the calculation of the overpayment referenced in the April 2009 letter, including the reason and date when it was incurred).

The Veteran made an inquiry in July 2009 regarding his claim of entitlement to a lump sum payment of $9,000.00.  The RO issued a letter decision in September 2009 reviewing the facts of the matter and denying the claim of entitlement to recovery of the $9,000.00 underpayment because the Veteran had received payment of that amount through the $8,833.33 credit towards  his outstanding debt to VA and a one-time payment of $166.67 in October 2007.  See September 2009 Notification Letter (misstating the amount of the debt repayment as $8,333.33).

The Veteran promptly filed an appeal of that decision.  See September 2009 Notice of Disagreement (alleging that VA paid his ex-wife $1,000.00 per month for nine (9) months "when she should have received $100.00").  The Veteran reiterated his arguments on several occasions thereafter.  The RO issued a July 2011 Statement of the Case explaining the basis for its denial.  The Veteran promptly filed a substantive appeal.  See August 2011 VA Form 9 ("I am only appealing the issue of monies being received by my wife in the amount of $1,000.00.  In my opinion, this was a clear and unmistakable error.  My wife should not have received $1000.00 dollars a month during my incarceration period.  She should have received $100.00 during this time."; also reiterating allegation of misdirected mail).

The matter is now before the Board.

III.  Apportionment, Validity of Debt, and Waiver

The Board need not reach the merits of any claim by the Veteran regarding his ex-wife's entitlement to or the calculation of the apportionment, the validity and calculation of his debt, or whether any waiver of the resulting debt was warranted.  The Veteran failed to timely dispute or appeal any decisions with respect to those issues.

With respect to calculation of the apportionment which became effective June 2005, the Veteran was timely notified of his ex-wife's request, of the need to provide financial information, and of his right to appeal an adverse determination.  As the facts set forth above, the Veteran failed to provide the requested financial information and did not dispute the calculation or the apportionment until September 2007 and that contact referenced the acknowledged overpayment to the wife from January 2007 through September 2007 rather than the amount of the apportionment.  It was not until March 2009 that the Veteran first raised the issue of the amount of apportionment his spouse had been granted.

The time limit for appealing an adverse determination in simultaneously contested claims is 60 days.  See 38 C.F.R. § 20.501(a); 38 U.S.C. § 7105A(a); cf. 38 U.S.C § 7105(b)(1) ("Except in the case of simultaneously contested claims, notice of disagreement shall be filed within one year from the date of mailing notice of the result of initial review or determination.").  Moreover, the RO "shall promptly notify all parties in interest at the last known address of the action taken," directing attention to the fact that "notice of disagreement will not be entertained unless filed within the sixty-day period prescribed by this subsection."  38 U.S.C. § 7105A(a).  Determinations that are not timely appealed are final.  See, e.g., 38 C.F.R. § 3.104

The RO correctly determined, in its April 2009 letter, that the Veteran's filings questioning the apportionment to his ex-wife were untimely if any were intended to be a notice of disagreement with respect to the determination of entitlement to or the amount of the apportionment granted in March 2006 (effective June 2005).  Therefore, the Board will not entertain an appeal on the merits of that issue.

The Veteran's argument that he did not receive his mail is unavailing with respect to his assertion.  First, VA's obligation is to notify him at his last known address.  38 U.S.C. § 7105A(a).  It is the Veteran's responsibility to ensure VA has his proper address.  Moreover, the notifications went to both the Veteran and his representatives (at the time, it was Disabled American Veterans).  Where, as here, the claims file indicates mail was sent to the Veteran's address of record, the Board relies on the presumption of regularity to conclude that it was.  Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed.Cir. 2004).  Clear evidence is required to rebut the presumption of regularity.  Miley, 366 F.3d at 1347.  The Veteran has not presented any such evidence.

In addition, the Veteran's payments were reduced beginning in early 2006.  Even assuming the Veteran did not receive the official letters sent to him in March 2006, he was on notice that his payments had been reduced and he should have timely inquired.  The Veteran has not shown good cause to extend the time limit for disagreeing with the apportionment decision until September 2007 or later.  See 38 C.F.R. § 3.109(b) ("Where an extension is requested after expiration of a time limit...good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.").

To the extent the Veteran's various arguments raise the issue of the validity of the overpayment debt or entitlement to a waiver, his disagreement with those issues was also untimely.  38 U.S.C. § 5302 (providing that application for waiver must be made within 180 days from the date of notification of the indebtedness); 38 C.F.R. § 20.302(a) (disagreement with decision of VA must be filed within one year from date of notice of the decision).  Again, the record reflects that notice of the debt and intent to collect were sent to his address of record, but the Veteran failed to take action for more than one year.  See 38 C.F.R. § 1.911(e) ("Notification is sufficient when sent by ordinary mail directed to the debtor's last known address and not returned as undeliverable by postal authorities.").  Consequently, the Board will not reach the merits of the issues of validity of the debt, the calculation of the debt, and entitlement to a waiver of the debt of which the Veteran was informed in March 2006.

In short, because they were not appealed, the March 2006 special apportionment decision awarding $1,000.00 per month to the Veteran's (now) ex-wife and the March 2006 administrative decision finding the Veteran owed a debt of $8,833.33 due to overpayment he received from VA both became final.  The merits of those decisions are not before the Board.

As discussed below, the Veteran has raised the issue of clear and unmistakable error in the March 2006 apportionment decision, so that issue will be addressed below.

IV.  Entitlement to Restoration

In September 2007, the Veteran claimed entitlement to the $9,000.00 that had been withheld from his benefits and that had been paid to his ex-wife for the period January 2007 through September 2007.  He requested a lump sum payment.

However, as the RO informed him, that unpaid $9,000.00 was used to offset the $8,833.33 debt of which he had been notified in March 2006 and he was paid a lump sum of the remainder ($166.67) in October 2007.  Offset of debt by future payment is expressly permitted by applicable regulations.  See 38 C.F.R. § 1.912a.  As discussed above, the decisions regarding entitlement to an apportionment, the amount of the apportionment, the validity of a debt, and the amount of the debt had all become final.  The Veteran did not identify any reason in his September 2007 correspondence (and has not since identified any fact or legal reason) why the 2007 underpayments should not have been used to offset the debt of which he was notified in March 2006.

The offset was proper and in accordance with law.  The Veteran's claim of entitlement to restoration of $8,833.33 (the $9,000.00 lump sum he claimed minus the $166.67 lump sum he was paid) is denied.

V.  Clear and Unmistakable Error

The Veteran alleges clear and unmistakable error on the part of the RO in awarding a $1,000 per month apportionment to his then-spouse.

The Veteran has presented his legal arguments on this issue, has expressed a desire for a decision (see October 2016 Board Hearing Tr. at 31-32; August 2011 VA Form 9), was notified by a prior Board decision that the issue of clear and unmistakable error would be decided, and will not be prejudiced by a determination on the merits at this time.  Therefore, the Board finds that it has jurisdiction over the CUE claim and may proceed to its merits.  See Bernard v. Brown, 4 Vet.App. 384, 390-91 (1993) (holding that the Board has authority "to decide all questions presented on the record before it that were necessary to its decision on the matter"); Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006) (holding that, where Board has jurisdiction of a CUE matter but it was not explicitly addressed by the RO, "the Board must secure a waiver from a claimant or otherwise determine that there would be no prejudice to the claimant by proceeding to adjudicate the question or issue"); Shinseki v. Sanders, 556 U.S. 396, 407-11 (2009) (applying harmless error analysis in context of veterans benefit law); accord Janssen v. Principi, 15 Vet.App. 370, 374-76 (2001) (holding that a Veteran may waive the duties of notice and duty to assist). 

Clear and unmistakable error (CUE) is "a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  38 C.F.R. § 20.1403 (2016).  For CUE to exist, either (1) the correct facts, as they were known at the time, were not before the adjudicator or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet.App. 242, 245 (1994); 38 C.F.R. § 20.1403.  Review of a request for revision on the basis of CUE is based on the record and law that existed at the time of the decision in question.  Russell v. Principi, 3 Vet.App. 310, 314 (1992) (en banc).  VA's failure to comply with the duty to assist cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(2) (2016).  Likewise, an allegation that the adjudicator improperly weighted or evaluated evidence cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(3) (2016); see also Damrel, 6 Vet.App. at 246. 

The Veteran argues that the RO committed a clear and unmistakable error in awarding an apportionment of more than $100.00 to his ex-wife (at the time his wife) and, consequently, that he is entitled to return of the excess payments.  See April 2009 Statement in Support of Claim; September 2009 Notice of Disagreement; August 2011 VA Form 9; see also October 2016 Board Hearing Tr. at 7-8.  

There is no rule limiting the amount of an apportionment to any particular dollar amount or fraction of a Veteran's benefits.  See, e.g., 38 C.F.R. § 3.450(a)(1) ("All or any part of the pension, compensation, or emergency officers' retirement pay payable on account of any veteran may be apportioned.").  The RO did not incorrectly apply any rule or statute in awarding an apportionment of $1,000.00 to the Veteran's then-spouse. 

The Veteran has sometimes indicated that he believes the limit applied during his period of incarceration.  There is a limit on the payments that may be made to a veteran during incarceration.  For example, a veteran rated as 20 percent disabled or more may only be paid at the 10 percent rate during his or her incarceration.  See 38 C.F.R. § 3.665(d); 38 U.S.C. § 1114(a).  However, this provision was never enforced against this Veteran.  See February 2006 Notification Letter.

Moreover, that limitation (if applied) would not have affected the amount of the apportionment.  Again, the regulations relating to payment to incarcerated veterans do not limit the amount of apportionment.  38 C.F.R. § 3.665(e)(1) ("All or part of the compensation not paid to an incarcerated veteran may be apportioned to the veteran's spouse, child or children on the basis of individual need.").  

The Veteran testified to having been told of and seeing a written reference to a $100 limit on the amount of apportionment to a veteran's dependents.  See October 2016 Board Hearing Tr. at 7-10.  While there is no such limit, the Board suspects the confusion arises from a notice letter he received.  See January 2006 Notification Letter (providing in bold:  "Therefore, in your case, the law requires that your compensation benefits be reduced to $108.00 effective 07-15-05.").  The limitation does not and did not apply to spouses, such as the Veteran's ex-wife, who received an apportionment, but applies only to the amount payable to an incarcerated veteran.  Again, this limit was never imposed on the Veteran.  The Veteran was informed at the hearing that there was no rule limiting apportionment to $100 per month, although he clearly believes this to be true based on what others have told him.

With respect to whether an apportionment of $1,000.00 was proper regardless of the fact that it did not exceed any statutory or regulatory limit, the Veteran has not presented any argument that the amount should have been lower under the applicable criteria.  See, e.g., 38 C.F.R. §§ 3.450 (permitting apportionment of "all or any part" of a veteran's benefits) and 3.451 ("In determining the basis for special apportionment, consideration will be given such factors as: Amount of Department of Veterans Affairs benefits payable; other resources and income of the veteran and those dependents in whose behalf apportionment is claimed; and special needs of the veteran, his or her dependents, and the apportionment claimants.").

When reviewing a decision for CUE, the Board is generally limited to the evidence of record at the time of the decision.  Here, the Veteran failed to provide any information relevant to the decision at the time, so the only information before the adjudicator related to the income, expenses, and needs of his ex-wife (then his spouse).  Moreover, the Veteran has not pointed to any facts that were of record at the time that the adjudicator should have considered, but did not.

Briefly, the Board incorporates by reference its findings in the prior section regarding the alleged lack of access to or non-delivery of his mail.  VA fulfilled its duties by mailing the required notices to the Veteran's address of record, the Veteran did not promptly request an extension of time to respond when he should have discovered the decision he now seeks to overturn.  In any case, "[A] breach of the duty to assist cannot constitute CUE."  Cook v. Principi, 318 F.3d 1334, 1344-45 (Fed. Cir. 2002).

Because the RO did not misapply any statutory or regulatory provision in awarding a $1,000.00 apportionment to the Veteran's ex-wife and because the "correct facts, as they were known at the time" were before the adjudicator, the Board finds there was no CUE in the apportionment granted in March 2006 to the Veteran's ex-wife.

Because there was no CUE in the decision awarding apportionment, the RO properly decided in September 2007 to deny the Veteran's request for recovery and instead use the $9,000 underpayment (overpayment to his ex-wife during the first 9 months of 2007) to offset the Veteran's debt of $8,833.33 with a remainder of $166.67 paid in a lump sum to the Veteran.

Given these findings and legal conclusions, the Board finds no legal error.  Therefore, the Board need not reach the issue of whether the outcome would have been manifestly different but for the legal error.  See 38 C.F.R. § 20.1403(d)(3) (2016); see also Damrel, 6 Vet.App. at 246.  

The March 2006 decision which granted an apportionment of $1,000 to the Veteran's wife did not contain CUE.  The Veteran's claim is denied.

VI.  Duties to Notify and to Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the instant case, notice was provided to the Veteran on multiple occasions as described in Section II above as well as in the decisions at issue, in the Statement of the Case, and at the October 2016 Board hearing.  VA informed the Veteran of the assistance VA would provide and the elements of his claims.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's available service treatment records, VA treatment records, lay statements, and pertinent financial information created or provided by VA, the Veteran and other interested parties.  The Veteran has not identified any other records relevant to the claim being decided here.  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

This matter does not involve any medical questions, so no examinations were necessary or relevant to this matter.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In October 2016, the Veteran had a hearing before the undersigned VLJ in which he provided testimony and argument on the issues currently on appeal.  The undersigned VLJ addressed the legal criteria relevant to the Veteran's claim and asked questions as to the timing of notice, whether the Veteran had documentary evidence relevant to his testimony, and the existence of any other evidence that would help his claim.  He was provided an opportunity to submit evidence that he believed supported his assertions, but none has been submitted.  He has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

As for the CUE claims, those are based on the evidence of record at the time of the challenged decision; there is no evidentiary development for such claims.  See, e.g., 
Livesay v. Principi, 15 Vet.App. 165, 178 (2001) ("These rules [implementing the VCAA] make clear that several of the claimant-friendly provision of title 38 generally applicable to the adjudication of VA benefits claims do not apply to CUE motions."; "there is nothing in the text of the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions"); see also Parker v. Principi, 15 Vet.App. 407, 412 (2002) (citing Livesay for the proposition:  "the VCAA is not applicable to CUE matters").

Accordingly, the Board finds that no further action is necessary to comply with the duty to assist provisions of the VCAA.  







[Continued on Next Page]
ORDER

Entitlement to restoration of $8,833.33, which was collected from the Veteran to satisfy an overpayment established pursuant to the grant of an apportionment to a spouse is denied.

The motion alleging CUE in the March 2006 decision calculating the award of apportionment is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


